
	

113 S2257 IS: Correctional Officer Fairness Act of 2014
U.S. Senate
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2257
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2014
			Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an exemption from the tax on early
			 distributions for certain Bureau of Prisons correctional officers who
			 retire before age 55, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Correctional Officer Fairness Act of 2014.
		2.Exemption from tax on early distributions(a)In generalSubsection (t) of section 72 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:(11)Distributions to qualified Federal correctional officers from the Thrift Savings Fund(A)In generalIn the case of a distribution to a qualified Federal correctional officer from the Thrift Savings
			 Fund established under section 8437 of title 5, United States Code,
			 paragraph (2)(A)(v) of this subsection shall be
			 applied by substituting age 50 (or, if earlier, the age at which the employee has completed 25 years of creditable service) for age 55.(B)Qualified Federal correctional officerFor purposes of this paragraph, the term qualified Federal correctional officer means an individual—(i)who is employed by the Bureau of Prisons as a correctional officer, and(ii)who has completed 20 years of creditable service.(C)Creditable serviceFor purposes of this paragraph, the term creditable service means creditable service under section 8331 or 8411 of title 5, United States Code..(b)Effective dateThe amendment made by this section shall apply to distributions made after the date of the
			 enactment of this Act.
			
